Name: Council Directive 79/197/EEC of 6 February 1979 on a programme to promote drainage in catchment areas including land on both sides of the border between Ireland and Northern Ireland
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-02-20

 Avis juridique important|31979L0197Council Directive 79/197/EEC of 6 February 1979 on a programme to promote drainage in catchment areas including land on both sides of the border between Ireland and Northern Ireland Official Journal L 043 , 20/02/1979 P. 0023****( 1 ) OJ NO C 274 , 18 . 11 . 1978 , P . 3 . ( 2 ) OJ NO C 6 , 8 . 1 . 1979 , P . 87 . ( 3 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 4 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 5 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . COUNCIL DIRECTIVE OF 6 FEBRUARY 1979 ON A PROGRAMME TO PROMOTE DRAINAGE IN CATCHMENT AREAS INCLUDING LAND ON BOTH SIDES OF THE BORDER BETWEEN IRELAND AND NORTHERN IRELAND ( 79/197/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS ARTICLE 39 ( 2 ) ( A ) OF THE TREATY PROVIDES THAT ACCOUNT SHOULD BE TAKEN OF THE SOCIAL STRUCTURE OF AGRICULTURE AND THE STRUCTURAL AND NATURAL DISPARITIES BETWEEN AGRICULTURAL REGIONS IN DETERMINING THE COMMON AGRICULTURAL POLICY ; WHEREAS TO ACHIEVE THE OBJECTIVES OF THE COMMON AGRICULTURAL POLICY SET OUT IN ARTICLE 39 ( 1 ) ( A ) AND ( B ) OF THE TREATY , MEASURES APPROPRIATE TO THE PRODUCTION CONDITIONS OF THE LEAST-FAVOURED AGRICULTURAL AREAS SHOULD BE ADOPTED AT COMMUNITY LEVEL ; WHEREAS CERTAIN REGIONS ON BOTH SIDES OF THE BORDER BETWEEN IRELAND AND NORTHERN IRELAND ARE IN AN UNFAVOURABLE SITUATION AS REGARDS AGRICULTURAL INCOMES ; WHEREAS ACTION SHOULD BE CONCENTRATED ON A BASIC ASPECT OF THE STRUCTURAL DEVELOPMENT OF THESE REGIONS TO ENSURE RAPID AND LASTING EFFECTS ON AGRICULTURAL INCOMES ; WHEREAS AGRICULTURAL PRODUCTION IN THESE BORDER AREAS IS SEVERELY HANDICAPPED BY DRAINAGE PROBLEMS , DUE TO THE LACK OF ADEQUATE ARTERIAL DRAINAGE ; WHEREAS COMMUNITY AID IS NEEDED TO PROMOTE THE ESTABLISHMENT OF AN ADEQUATE ARTERIAL DRAINAGE SYSTEM IN THE CATCHMENT AREAS INCLUDING LAND ON BOTH SIDES OF THE BORDER ; WHEREAS THE CONDITIONS AND LIMITS SET OUT IN ARTICLES 14 AND 19 OF COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 3 ), ARE NOT ENTIRELY APPROPRIATE , IN THE CASE OF DRAINAGE , TO THE SPECIAL STRUCTURAL SITUATION OBTAINING IN THESE BORDER AREAS ; WHEREAS COMMUNITY PROMOTION MEASURES SHOULD BE RESTRICTED TO OPERATIONS CARRIED OUT IN CATCHMENT AREAS ON BOTH SIDES OF THE BORDER WHICH SERVE TO ESTABLISH ADEQUATE ARTERIAL DRAINAGE FOR THE ENTIRE CATCHMENT AREA ; WHEREAS IT IS THEREFORE NECESSARY TO ENSURE COORDINATION ON BOTH SIDES OF THE BORDER AS REGARDS THE EXECUTION OF THE WORK , THE TIMETABLE AND THE PROVISION OF FINANCIAL RESOURCES ; WHEREAS THESE OBJECTIVES SHOULD BE FURTHERED BY A COMMON MEASURE CONCERNING THE ESTABLISHMENT OF AN ADEQUATE ARTERIAL DRAINAGE SYSTEM IN CERTAIN CATCHMENT AREAS INCLUDING LAND ON BOTH SIDES OF THE BORDER BETWEEN IRELAND AND NORTHERN IRELAND , AND CONSTITUTING A SPECIAL PROGRAMME EXTENDING OVER SEVERAL YEARS ; WHEREAS IT FOLLOWS FROM THE FOREGOING THAT THE MEASURES REFERRED TO CONSTITUTE A COMMON MEASURE WITHIN THE MEANING OF ARTICLE 6 OF COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 4 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 5 ), HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ORDER TO INCREASE AGRICULTURAL INCOMES IN AREAS ON BOTH SIDES OF THE BORDER BETWEEN IRELAND AND NORTHERN IRELAND BY IMPROVING BASIC STRUCTURES IN THESE AREAS , THUS CONTRIBUTING TO THE MODERNIZATION OF FARMS , A COMMON MEASURE WITHIN THE MEANING OF ARTICLE 6 ( 1 ) OF REGULATION ( EEC ) NO 729/70 , TO BE JOINTLY IMPLEMENTED BY IRELAND AND THE UNITED KINGDOM , SHALL BE INTRODUCED FOR THE PURPOSE OF ARTERIAL DRAINAGE OPERATIONS TO BE CARRIED OUT IN COORDINATED FASHION IN CATCHMENT AREAS INCLUDING LAND ON BOTH SIDES OF THE BORDER . ARTICLE 2 1 . THE FINANCIAL CONTRIBUTION OF THE COMMUNITY SHALL BE USED ONLY IN THE FRAMEWORK OF A JOINT PROGRAMME ESTABLISHED BY IRELAND AND THE UNITED KINGDOM AND COVERING THE PROVISION OF ARTERIAL DRAINAGE IN CATCHMENT AREAS INCLUDING LAND ON BOTH SIDES OF THE BORDER . THIS PROGRAMME SHALL BE SUBMITTED TO THE COMMISSION JOINTLY BY IRELAND AND THE UNITED KINGDOM . 2 . THE PROGRAMME AND ANY ADJUSTMENTS THERETO SHALL BE EXAMINED AND APPROVED , AFTER CONSULTATION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( HEREINAFTER REFERRED TO AS ' THE FUND ' ) COMMITTEE , ON THE FINANCIAL ASPECTS THEREOF , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 18 ( 2 ) AND ( 3 ) OF DIRECTIVE 72/159/EEC . ARTICLE 3 1 . THE PROGRAMME REFERRED TO IN ARTICLE 2 SHALL INCLUDE IN PARTICULAR THE FOLLOWING INFORMATION : - THE EXTENT OF THE CATCHMENT AREAS WHERE ARTERIAL DRAINAGE OPERATIONS ARE PROVIDED FOR UNDER THE PROGRAMME , - THE NUMBER OF HECTARES OF AGRICULTURAL AREA WHOSE HYDROLOGICAL CONDITIONS WILL BE IMPROVED AS A RESULT OF ARTERIAL DRAINAGE , - THE LOCATION AND DESCRIPTION OF THE ABOVE WORKS , - THE TIMETABLE FOR THE WORKS PROVIDED FOR IN EACH CATCHMENT AREA GUARANTEEING THE COORDINATION OF OPERATIONS ON BOTH SIDES OF THE BORDER , - THE ESTIMATED COST OF THE ARTERIAL DRAINAGE WORKS FOR EACH CATCHMENT AREA , - THE FINANCIAL PLANNING AND THE DISTRIBUTION OF THIS FINANCE OVER THE DURATION OF THE PROGRAMME IN EACH CATCHMENT AREA , - DATA ON THE ANTICIPATED ECONOMIC EFFECTS OF THE COMMON MEASURE . 2 . INFORMATION SHALL MOREOVER BE FORWARDED INDICATING IF AND TO WHAT EXTENT THE MEASURES UNDER THIS PROGRAMME ARE CONSISTENT WITH THE REGIONAL DEVELOPMENT PROGRAMMES . ARTICLE 4 1 . EXPENDITURE BY IRELAND AND THE UNITED KINGDOM UNDER THE PROGRAMME REFERRED TO IN ARTICLE 2 UP TO A MAXIMUM OF 15.1 MILLION UNITS OF ACCOUNT SHALL BE ELIGIBLE FOR AID FROM THE GUIDANCE SECTION OF THE FUND . 2 . THE GUIDANCE SECTION OF THE FUND SHALL REIMBURSE 50 % OF THE ELIGIBLE EXPENDITURE TO IRELAND AND THE UNITED KINGDOM . ARTICLE 5 1 . THE DURATION OF THE COMMON MEASURE SHALL BE FIVE YEARS AS FROM THE DATE OF APPROVAL OF THE PROGRAMME REFERRED TO IN ARTICLE 2 ( 2 ) AND AS FROM 1 JULY 1981 AT THE LATEST . 2 . BEFORE THE PERIOD REFERRED TO IN PARAGRAPH 1 EXPIRES , THIS DIRECTIVE SHALL BE REVIEWED BY THE COUNCIL ACTING ON A PROPOSAL FROM THE COMMISSION . 3 . THE TOTAL ESTIMATED FUND SHARE OF THE COST OF THE COMMON MEASURE SHALL BE EIGHT MILLION EUROPEAN UNITS OF ACCOUNT FOR THE ENTIRE PERIOD . 4 . ARTICLE 6 ( 5 ) OF REGULATION ( EEC ) NO 729/70 SHALL APPLY TO THIS COMMON MEASURE . ARTICLE 6 WHEN THE PROGRAMME IS APPROVED IN ACCORDANCE WITH ARTICLE 2 ( 2 ), THE COMMISSION SHALL DETERMINE , IN AGREEMENT WITH IRELAND AND THE UNITED KINGDOM , THE MANNER IN WHICH IT IS TO BE PERIODICALLY INFORMED OF THE PROGRESS OF THE PROGRAMME . IRELAND AND THE UNITED KINGDOM SHALL AT THE SAME TIME DESIGNATE , WHERE APPROPRIATE , THE BODY RESPONSIBLE FOR THE TECHNICAL EXECUTION OF THE PROGRAMME . ARTICLE 7 1 . REQUESTS FOR REIMBURSEMENT SHALL RELATE TO EXPENDITURE INCURRED BY IRELAND AND THE UNITED KINGDOM DURING ONE CALENDAR YEAR AND SHALL BE SUBMITTED TO THE COMMISSION BEFORE 1 JULY OF THE FOLLOWING YEAR . 2 . AID FROM THE FUND SHALL BE GRANTED IN ACCORDANCE WITH ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 729/70 . 3 . ADVANCE PAYMENTS MAY BE GRANTED BY THE FUND ON THE BASIS OF THE FINANCING ARRANGEMENTS ADOPTED BY IRELAND AND THE UNITED KINGDOM AND IN THE LIGHT OF THE PROGRESS IN CARRYING OUT THE WORK . 4 . DETAILED RULES FOR THE APPLICATION OF THIS ARTICLE SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 13 OF REGULATION ( EEC ) NO 729/70 . ARTICLE 8 THIS DIRECTIVE SHALL APPLY AS SOON AS THE COUNCIL HAS TAKEN A DECISION ON THE COMMISSION PROPOSAL FOR AN AMENDMENT TO REGULATION ( EEC ) NO 729/70 . ARTICLE 9 THIS DIRECTIVE IS ADDRESSED TO IRELAND AND THE UNITED KINGDOM . DONE AT BRUSSELS , 6 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE